Judgment, Supreme Court, Bronx County (Burton Hecht, J.), rendered February 22, 1994, convicting defendant, upon his guilty pleas, of two counts of robbery in the first degree and one count each of attempted robbery in the first and second degrees, and sentencing him to concurrent terms of 2 to 6 years on the first-degree robbery and attempted second-degree robbery convictions, and 4 to 8 years on the attempted first-degree robbery conviction, unanimously modified, on the law, to reduce the sentence on the attempted first-degree robbery conviction to 2⅔ to 8 years, and otherwise affirmed.
*207As the People concede, defendant was improperly sentenced to a term of 4 to 8 years on the attempted first-degree robbery conviction and his sentence should be reduced to 2⅔ to 8 years. Concur—Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.